Citation Nr: 0818587	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for a nose disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1983.  He had additional reserve service in December 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied the 
claims of entitlement to service connection for bilateral 
wrist injury, a nose disability, a neck disability and a back 
disability.


FINDINGS OF FACT

1.  Competent medical evidence of current bilateral wrist 
disability is not of record. 

2.  Competent medical evidence of a current nose disability 
is not of record. 

3.  Competent evidence of a nexus between a neck disability 
and active military service is not of record. 

4.  Competent evidence of a nexus between a back disability 
and active military service is not of record. 


CONCLUSIONS OF LAW

1.  Bilateral wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  A nose disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A neck disability was not incurred in or aggravated by 
active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

4.  A back disability was not incurred in or aggravated by 
active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  Service connection may also be 
granted for certain diseases, to include arthritis, when they 
are manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Bilateral Wrist Disability & Nose Disability

The veteran seeks service connection for bilateral wrist 
disability and a nose disability.  The veteran asserts that 
he was involved in an automobile accident in 1982 and 
sustained a nose injury, and that his wrist disability is 
related to service.  A review of the evidence reveals that 
service connection is not warranted, however.  There is no 
competent evidence of current bilateral wrist disability or 
nose disability of record.  

In this case, the Board acknowledges the service medical 
records.  Regarding the veteran's wrists, the service medical 
records dated in January 1980 show that he hit his left hand 
against a bedpost causing soft tissue injury to the left 
hand.  However, there are no notations of wrist injuries or 
of treatment for wrist pain while the veteran was in service.  
In addition, the service medical records show normal findings 
associated with his upper extremities.  The November 1983 
separation examination notes that his upper extremities were 
normal and there were no notations of any wrist injuries.  
Furthermore, his reenlistment examination, dated in December 
1984, shows that his upper extremities were normal and there 
was no indication that there were problems with the veteran's 
bones or joints attributed to his wrists. 

Regarding his nose, the service medical records show that he 
was involved in an automobile accident while in service and 
that he received treatment.  In June 1982 he was treated for 
nasal trauma, and the records indicate that the veteran's 
nose swelled for five days.  In October 1982, the veteran 
received a full septoplasty and his nose was opened 
bilaterally.  The records indicate that the veteran's nasal 
problems were due to allergies.  On reenlistment examination, 
dated December 1984, it was noted that the veteran's broken 
nose was corrected and that he had seasonal rhinitis.  The 
reenlistment examination otherwise indicated that his nose 
was normal and did not note any injuries or current problems.

The service medical records fail to show that the veteran had 
any chronic wrist disability or chronic nose disability.  In 
addition to the foregoing, and as previously noted, there is 
no current evidence of current bilateral wrist disability or 
nose disability.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, the veteran's claims fail in spite of the in-
service treatment notations.  Because the competent 
independent medical evidence fails to show a current 
diagnosis of bilateral wrist disability and nose disability 
and the veteran is not competent to render such diagnoses, 
the preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 




Neck and Back Disabilities

The veteran also asserts that he sustained neck and back 
injuries in the 1982 motor vehicle accident and that his 2002 
cervical and lumbar fusions are related to that in-service 
event.  A review of the evidence of record does not 
substantiate his assertions.

Although the service medical records show that the veteran 
was involved in a motor vehicle accident in 1982, they do not 
show any indication of diagnosis, treatment or other 
complaints of neck and back pain while in service.  The 
separation examination, dated in November 1983, shows that 
the veteran's back and neck were normal.  In addition, the 
veteran's reenlistment examination, dated in December 1984, 
indicates that his back and neck were normal and no problems 
or complaints were noted.  

Immediately after service, the record is absent any 
complaints or findings, to include arthritis, associated with 
a cervical or spine injury.  

The post-service evidence of record shows that the veteran 
sustained his injuries in a May 2001 work-related accident.  
A letter from Dr. T.M. states the veteran injured his back 
while working in May 2001 and had been moving heavy equipment 
for three days prior to his injury.  Thereafter the reports 
show that the veteran underwent a cervical fusion and a 
lumbar fusion.  There is no indication in the file that the 
veteran's current neck and back disabilities are in any way 
related to his service.

The Board is aware of the veteran's contentions that his neck 
and back disabilities are related to his service; however, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the etiology of his disabilities are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the evidence weighs against the claims. 

As a preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claims for 
entitlement to service connection for neck and back 
disabilities are denied. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2006, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in an April 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in January 2006, prior to 
the initial adjudication of the claims.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claims 
for bilateral wrist, nose, neck and back disabilities; 
however, given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that the veteran currently has a bilateral wrist 
and nose disability, or that his neck and back disabilities 
may be associated with service.  In fact, with regard to his 
spinal disabilities, the evidence clearly attributes them to 
post-service events.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral wrist 
disability is denied.

Entitlement to service connection for a nose disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


